Fourth Court of Appeals
                                    San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-20-00430-CR

                                      Angela MARTINEZ,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 274th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 19-1539-CR-B
                             Honorable Gary L. Steel, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: October 21, 2020

DISMISSED FOR LACK OF JURISDICTION

           Angela Martinez has filed a notice of appeal stating her intent to appeal from her

conviction. The trial court imposed a suspended sentence on February 26, 2020. Because Martinez

did not file a motion for new trial, the notice of appeal was due to be filed on March 27, 2020.

TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was due on

April 13, 2020. TEX. R. APP. P. 26.3. Martinez, however, did not file her notice of appeal until

August 20, 2020.
                                                                                    04-20-00430-CR


       “A timely notice of appeal is necessary to invoke the jurisdiction of this Court.” Taylor v.

State, 424 S.W.3d 39, 43 (Tex. Crim. App. 2014). “A defendant’s notice of appeal is timely if filed

within thirty days after the day sentence is imposed or suspended, or within ninety days after

sentencing if the defendant timely files a motion for new trial.” Id. (citing TEX. R. APP. P.

26.2(a)(1)). Because Martinez did not timely file a notice of appeal, we ordered her to show cause

why this appeal should not be dismissed for lack of jurisdiction. Martinez’s response does not

reflect why we would have jurisdiction over this appeal.

       We therefore dismiss this appeal for lack of jurisdiction.

                                                 PER CURIAM

Do not publish




                                               -2-